FILED
                             FOR PUBLICATION                                FEB 24 2015
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

                            FOR THE NINTH CIRCUIT


JANE DOE NO. 14,                                No. 12-56638

              Plaintiff - Appellant,            D.C. No. 2:12-cv-03626-JFW-PJW

  v.
                                                ORDER
INTERNET BRANDS, INC.,
DBA Modelmayhem.com,

              Defendant - Appellee.


Before: SCHROEDER and CLIFTON, Circuit Judges, and COGAN, District
Judge.*

       Defendant-Appellee Internet Brands Inc.’s Petition for Rehearing, filed

October 31, 2014, is GRANTED. The Petition for Rehearing En Banc is DENIED

as moot. The opinion filed on September 17, 2014 is withdrawn.

       The matter is set for argument on Wednesday, March 18, 2015, at 2:30 p.m.

in San Francisco. Amici curiae previously granted leave to file a brief may

participate at oral argument if Defendant-Appellee elects to share a portion of its

time for argument.



       *
             The Honorable Brian M. Cogan, District Judge for the U.S. District
Court for the Eastern District of New York, sitting by designation.